Citation Nr: 1729425	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  05-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating higher than 10 percent before December 5, 2008, for residuals of a left acromioclavicular joint injury to include degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1986 to October 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2003 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) who is no longer before the Board. A hearing clarification letter was sent in April 2017 informing the Veteran that he has a right to another hearing. The Veteran did not respond and, therefore, the right to a new hearing is considered waived.  

In a decision in July 2010, the Board, in part, denied an initial rating higher than 10 percent for the residuals of a left acromioclavicular joint injury before December 5, 2008. 

The Veteran appealed the Board's decision, denying an initial rating higher than 10 percent for the residuals of a left acromioclavicular joint injury before December 5, 2008, to the United States Court of Appeals for Veterans Claims (Court). In an Order in April 2011, the Court granted a Joint Motion for Remand and vacated the Board's decision regarding a rating higher than 10 percent before December 5, 2008, for compliance with the instructions in the Joint Motion. All other aspects of the Board's decision was unaffected by the Joint Motion and the Court's Order. 

In August 2011, the Board remanded the claim for development pursuant to the Joint Motion. Specifically the RO was instructed to adjudicate the issue of degenerative joint disease of the left shoulder and assess whether that affected the Veteran's rating for residuals of an injury to the left acromioclavicular joint. A May 2012 rating decision granted service connected for degenerative joint disease but concluded that the evaluation of 10 percent was not affected due to the fact that findings for pain and limited motion were already assessed and addressed under the Veteran's 10 percent rating. 

In August 2012, the Board remanded the claim for further development in order to obtain SSA records. 

In February 2016, an SSOC was issued further denying the claim for service connection for the left shoulder injury. An SSOC was issued in March 2016 with similar conclusions. Then, in June 2016 an SSOC was issued which noted that service connection was the incorrect issue. However, the June 2016 SSOC denied a current rating higher than 30 percent for left shoulder injury. That is not the issue before the Board. 
 
In June 2016, the Veteran wrote a letter to the Board indicating that he is not contesting the current 30 percent rating but, indeed, is contesting the 10 percent rating from March 29, 2002 until December 5, 2008. The Veteran, however, indicated on his VCAA notice form that he did not have any additional evidence to submit. 

The Board does not see the necessity for a remand to obtain a new SSOC and can adjudicate the issue of a 10 percent rating prior to December 5, 2008. 

FINDINGS OF FACT

1. The left upper extremity is the major extremity. 

2. From the effective date of service connection to December 5, 2008, the left acromioclavicular joint injury (the major extremity) was manifested by no less than forward flexion to 80 degrees and abduction to 75 degrees with no dislocation or nonunion with loose movement.



CONCLUSION OF LAW

1. From the effective date of service connection to December 5, 2008, the criteria for a rating of 20 percent for limitation of the range of motion for the left acromioclavicular joint injury have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

On the basis of the service treatment records, the left upper extremity is the Veteran's major upper extremity. 

Since service connection was granted for the left shoulder disability, the disability has been rated 10 percent before December 5, 2008. 

The disability is rated as the major extremity under Diagnostic Code 5203 and following criteria are for the major extremity. Under Diagnostic Code 5203, the criteria for a 20 percent rating, the maximum scheduler rating under this Diagnostic Code, are nonunion or dislocation of the clavicle with loose movement. The Veteran currently has a 10 percent rating for nonunion of the clavicle without loose movement. 

Another potentially applicable Diagnostic Code is Diagnostic Code 5201. Under Diagnostic Code 5201, the criterion for a 20 percent rating are limitation of motion of the arm at the shoulder level (90 degrees). The criterion for a 30 percent is limitation of motion of the arm midway between the side and shoulder level (45 degrees). The criterion for a 40 percent rating is limitation of motion of the arm to 25 degrees from the side. The Veteran currently receives no rating prior to December 5, 2008 for limitation of motion. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 207 (1995); 38 C.F.R. § 4.59.

This claim was remanded in the May 2011 JMR for consideration of the Deluca factors as well as consideration of a September 2003 VA Progress note and a December 2003 progress note at the Denver VAMC. Finally, the Board was to consider whether degenerative joint disease was part of the Veteran's left shoulder injury. As noted above, the RO granted service connection in an April 2012 rating decision for degenerative joint disease but noted that it did not increase the Veteran's rating. 

The Veteran testified in February 2009 that after service he had been seen at the VA as well as by a private doctor. He indicated that his shoulder had dislocated frequently prior to his December 2008 surgery. 

In terms of DC 5203, the VA records, reports of VA examinations in August 2005 and in March 2008, and the pre-operative evaluation in November 2008 by a private surgeon show that X-rays showed no frank dislocation. 

In October 2003, a MRI showed mild impingement and tenosynovitis, but no rotator cuff abnormality. In December 2003, the Veteran described recurrent left shoulder dislocations which the physician described as unusual because the shoulder would dislocate with minimal activity. In April 2005, an MRI of the left shoulder was described as normal except for a question of possible tendonitis. On VA examination in August 2005, there was no recurrent subluxation or dislocation of the left shoulder joint.  Moreover, the Veteran did not report any recurrent dislocations, was not on physical therapy, had no swelling and did not use a sling or a brace. On VA examination in March 2008, the Veteran complained of pain in the left shoulder, but not swelling, instability, or locking. On physical examination, the Veteran had an intact acromioclavicular joint and no shoulder deformity. There was no tenderness about the acromioclavicular joint and no anterior, posterior, inferior laxity or instability. 

Although the Veteran subjectively complained of recurrent dislocations, under Diagnostic Code 5203, there was no objective evidence of dislocation of the clavicle by X-ray or MRI or by clinical finding as the pertinent findings were no recurrent subluxation or dislocation of the left shoulder joint and no anterior, posterior, inferior laxity or instability of acromioclavicular joint. 

In the absence of evidence by X-ray or MRI or of clinical findings of nonunion or dislocation of the clavicle with loose movement, the Board finds that the criteria for a rating under Diagnostic Code 5203 before the first surgery on December 5, 2008 above 10 percent is not warranted. 

A review of the evidence revealed that the Veteran is entitled to a 20 percent rating based on limitation of motion in his left shoulder. In terms of Diagnostic code 5201, the evidence shows that in September 2003, the Veteran could raise his left arm to 80 degrees flexion and 75 degrees abduction during a flare-up of serious pain. In December 2003, it was noted that the Veteran had marked limitation in any direction because of pain in his left shoulder. In April 2004, it was noted that the Veteran was unable to raise his left arm parallel with the floor, that is, to about 90 degrees. In April 2005, physical examination revealed good motion of the left shoulder. On VA examination in August 2005, flexion was to 170 degrees and abduction was to 105 degrees. Pain limited abduction. There was no change in the range of motion with repetition.

 On VA examination in March 2008, flexion was to 150 degrees and abduction was to 140 degrees. Repetitive resistance resulted in an additional five degrees of loss of motion. Stiffness was noted at times as well as pain in the anterior and lateral region of the shoulder. The symptoms were frequent with mild to moderate severity and variable duration. The VA examiner noted that the Veteran is able to function in his usual occupation despite his shoulder symptoms. Mildly increased pain was noted with repetitive resisted elevation and abduction of the arm. There was also mild incoordination in the Veteran's motion. There was mild, easy fatigability to repetitive abduction-style "Deluca testing" in the left shoulder joint. The VA examiner noted that pain has the most major functional impact on the Veteran's shoulder and he would rate his pain as mild to moderate and the functionality of the shoulder as mildly impaired. 

 In November 2008, flexion was to 120 degrees abduction was to 110 degrees. 

While the Veteran's range of motion varied during the appeal period, it is clear that during flare-ups such as in September 2003 that the Veteran's range of motion in his left shoulder was limited to below 90 degrees.   

Reconciling the evidence into a consistent picture, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent under Diagnostic Code 5203. However, the evidence does support a 20 percent rating under Diagnostic Code 5201.  

As noted above, if two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

In this instance the 20 percent rating under DC 5201 most nearly captures the disability picture given that the Veteran had limited range of motion and flare-ups in his left shoulder joint. Therefore, a 20 percent rating is appropriate during this appeal period. 

The Board notes that a 30 percent rating under DC 5201 is not warranted due to no findings that the Veteran's range of motion in his left shoulder was less than 25 degrees. 

II. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the Veteran's claimed condition.  

Neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  The Board also obtained relevant SSA records in compliance with the 2012 remand. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


ORDER

Entitlement to a rating of 20 percent before December 5, 2008, for limitation of motion due to residuals of a left acromioclavicular joint injury to include degenerative joint disease is granted.  




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


